EXAMINER'S COMMENT/ REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending in the application.
Reasons For Allowance

Claims 1-7 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to JP 2002-275426A (machine translation, JP ‘426), JP 2011026543 A (machine translation, JP ‘543), Fujii et al. (US 2015/0217332 A1), Ono et al. (US 2006/0199888 A1) and Suzuki et al. (US 8,202,616 B2).
	JP ‘426 teaches a paint coating composition comprising perylene and iron oxide pigments for use in a vehicle, wherein the total of the perylene pigment and the iron oxide pigment is 10 to 30 mass percent of coating material solid content, and the solid content ratio of the iron oxide pigment to the perylene pigment is from 50/50 to 0.1/99.9.
	JP ‘543 teaches a method of forming a coating film on the outer plate of a motor vehicle portion, which involves coating with a coating composition on a base material and further coating clear top coating paint on the coating film, said coating composition comprising a perylene and/or composite metal oxide pigment which reflects and/or transmits infrared rays.
	Fujii et al. teach coating a substrate, such as an automobile body, with a multilayer coating film comprising a base coating film, and controlling the light reflectance of a metallic base coating film with a composition in which the coloring pigment is perylene red, the luster pigment is aluminum powder, a pigment mass concentration of the coloring pigment is 10 to 15 mass % and a pigment mass concentration of aluminum powder is 5 to 10 mass %.

	Suzuki et al. teach a dark color sheet-like body having light reflection properties in a near-infrared region and being usable for vehicle interior parts, wherein the dark color sheet-like body comprises a surface layer containing 100 parts by weight of a synthetic resin and 1 to 5 parts by weight of at least one pigment selected from the group consisting of an azo-based pigment, an azomethine azo-based pigment and a perylene-based pigment.
	The cited references, alone or in combination, fail to teach or suggest a vehicle comprising an inner plate coating, an outer plate coating formed from a metallic base coating, a color-clear coating and a transparent top clear coating, wherein said coatings meet the claimed compositional limitations and wherein the outer plate coating satisfies the claimed reflectance criterion. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762